
	
		III
		112th CONGRESS
		2d Session
		S. RES. 424
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mr. McCain (for himself,
			 Mr. Lieberman, Mr. Graham, Mr.
			 Kyl, Ms. Ayotte, and
			 Mr. Hoeven) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Condemning the mass atrocities committed by
		  the Government of Syria and supporting the right of the people of Syria to be
		  safe and to defend themselves.
	
	
		Whereas, in March 2011, large-scale peaceful
			 demonstrations began to take place in Syria against the authoritarian rule of
			 Bashar al-Assad;
		Whereas the Bashar al-Assad regime responded to protests
			 by launching a campaign of escalating and indiscriminate violence, including
			 gross human rights violations, use of force against civilians, torture,
			 extrajudicial killings, arbitrary executions, sexual violence, and interference
			 with access to medical treatment;
		Whereas demonstrators initially demanded political reform,
			 but under sustained violent attack by the Government of Syria, now demand a
			 change in the Syrian regime;
		Whereas forces loyal to Bashar al-Assad are increasingly
			 and indiscriminately employing heavy weapons, including tanks and artillery, to
			 attack civilian population centers;
		Whereas, on November 23, 2011, the United
			 Nations-appointed Independent International Commission of Inquiry on the Syrian
			 Arab Republic reported that crimes against humanity of murder, torture,
			 rape or other forms of sexual violence of comparable gravity, imprisonment or
			 other severe deprivation of liberty, enforced disappearances of persons and
			 other inhumane acts of a similar character have occurred in different locations
			 in Syria since March 2011 and that the Syrian Arab Republic
			 bears responsibility for these crimes and violations;
		Whereas, on February 22, 2012, the Independent
			 International Commission of Inquiry on the Syrian Arab Republic found in a
			 subsequent report that commanding officers and officials at the highest
			 level of government bear responsibility for crimes against humanity and other
			 gross human rights violations;
		Whereas, on March 15, 2012, United Nations
			 Secretary-General Ban Ki-Moon warned that well over 8,000 people
			 have been killed because of the brutal oppression by authorities
			 in Syria and called the status quo in Syria indefensible;
		Whereas, on March 27, 2012, the United Nations reported
			 that the death toll in Syria had climbed to more than
			 9,000;
		Whereas at least 3,000 people have been killed in Syria in
			 2012 alone;
		Whereas, on October 2, 2011, a broad-based coalition of
			 Syrian opposition leaders announced the establishment of the Syrian National
			 Council (SNC), calling for the end of the Bashar al-Assad regime and the
			 formation of a civil, pluralistic, and democratic state in Syria;
		Whereas, on February 24, 2012, Secretary of State Hillary
			 Clinton called the Syrian National Council (SNC) a leading legitimate
			 representative of Syrians seeking peaceful democratic change and an
			 effective representative for the Syrian people with governments and
			 international organizations;
		Whereas growing numbers of people in Syria, under
			 continued and escalating assault by the Assad regime, have taken up arms to
			 defend themselves and organized armed resistance under the banner of the Free
			 Syrian Army (FSA);
		Whereas the leaders of the Free Syrian Army have rejected
			 sectarianism;
		Whereas, on December 6, 2011, the Syrian National Council
			 issued a statement affirming that the Free Syrian Army deserve[s] the
			 backing of all supporters of human rights in Syria and applauding the
			 decision of FSA officers to risk their lives and those of their families
			 because they believe in Syria and have lost faith in the Assad
			 doctrine;
		Whereas, on March 12, 2012, the Syrian National Council,
			 through its spokesperson, called for military intervention by Arab and
			 Western countries to protect civilians in Syria, and endorsed the
			 arming of the Free Syrian Army;
		Whereas, on March 16, 2012, opposition activists inside
			 Syria staged protests calling for immediate military intervention by the
			 Arabs and Muslims, followed by the rest of the world;
		Whereas, on February 24, 2012, the Foreign Minister of
			 Saudi Arabia, Saud bin Feisal, called providing weapons to the Syrian
			 opposition an excellent idea … because they have to protect
			 themselves;
		Whereas, on February 27, 2012, the Prime Minister of
			 Qatar, Sheikh Hamad bin Jassim al Thani, said of the Syrian opposition,
			 I think we should do whatever is necessary to help them, including
			 giving them weapons to defend themselves.;
		Whereas, on March 1, 2012, the parliament of Kuwait voted
			 overwhelmingly on a resolution calling on the Government of Kuwait to support
			 the Syrian opposition, including by providing weapons;
		Whereas, on March 16, 2012, Prime Minister Recep Tayyip
			 Erdogan of Turkey said that the Government of Turkey was considering setting up
			 a security or buffer zone along its border with
			 Syria;
		Whereas, on December 22, 2010, the Senate passed Senate
			 Concurrent Resolution 71 (112th Congress), a bipartisan resolution recognizing
			 that it is in the national interest of the United States to prevent and
			 mitigate acts of genocide and other mass atrocities against civilians;
		Whereas, on August 4, 2011, President Barack Obama issued
			 Presidential Study Directive–10 (PSD–10), stating, Preventing mass
			 atrocities and genocide is a core national security interest and a core moral
			 responsibility of the United States.;
		Whereas, on May 18, 2011, President Obama signed Executive
			 Order 13573, targeting senior officials of the Government of Syria due to the
			 Government’s continuing escalation of violence against the people of
			 Syria;
		Whereas, on April 29, 2011, President Obama signed
			 Executive Order 13572, imposing sanctions on certain individuals and entities
			 in the annex to the order and providing the authority to designate persons
			 responsible for human rights abuses in Syria, including those related to
			 repressing the people of Syria;
		Whereas, on February 4, 2012, President Obama stated that
			 Bashar al-Assad has no right to lead Syria and has lost all legitimacy
			 with his people and the international community;
		Whereas, on February 17, 2012, the Senate passed Senate
			 Resolution 379 (112th Congress), stating that the gross human rights
			 violations perpetuated by the Government of Syria against the people of Syria
			 represent a grave risk to regional peace and stability;
		Whereas, on February 28, 2012, Secretary of State Clinton,
			 in testimony before the Subcommittee on the Department of State, Foreign
			 Operations, and Related Programs of the Committee on Appropriations of the
			 Senate concerning Bashar al-Assad, testified that, based on the
			 definitions of war criminal and crimes against humanity, there would be an
			 argument to be made that he would fit into that category;
		Whereas, on March 1, 2012, Admiral James Stavridis,
			 commander of United States European Command and Supreme Allied Commander of
			 NATO, during testimony before the Committee on Armed Services of the Senate,
			 agreed with the statement that the provision of arms, communication
			 equipment, and tactical intelligence” would “help the Syrian opposition to
			 better organize itself and push Assad from power;
		Whereas, on March 6, 2012, General James Mattis, commander
			 of United States Central Command, testified before the Committee on Armed
			 Services of the Senate that Bashar al-Assad will continue to employ
			 heavier and heavier weapons on his people;
		Whereas, on March 6, 2012, General Mattis testified before
			 the Committee on Armed Services of the Senate that there is a full
			 throated effort by Iran to keep Assad there and oppressing his own
			 people in Syria, including providing the kinds of weapons that
			 are being used right now to suppress the opposition, as well as
			 listening capability, eavesdropping capability … and experts who I could
			 only say are experts at oppressing;
		Whereas, on March 6, 2012, General Mattis testified before
			 the Committee on Armed Services of the Senate that the fall of the Bashar
			 al-Assad regime would represent the biggest strategic setback for Iran
			 in 25 years; and
		Whereas the continuing gross human rights violations
			 against the people of Syria represent a grave risk to regional peace and
			 stability: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the mass
			 atrocities and severe human rights abuses being perpetrated against the people
			 of Syria by Bashar al-Assad and his followers;
			(2)recognizes that
			 the people of Syria have an inherent right to defend themselves against the
			 campaign of violence being conducted by the Assad regime;
			(3)supports calls by
			 Arab leaders to provide the people of Syria with the means to defend themselves
			 against Bashar al-Assad and his forces, including through the provision of
			 weapons and other material support, and calls on the President to work closely
			 with regional partners to implement these efforts effectively;
			(4)urges the
			 President to take all necessary precautions to ensure that any support for the
			 Syrian opposition does not benefit individuals in Syria who are aligned with al
			 Qaeda or associated movements, or who have committed human rights
			 abuses;
			(5)affirms that the
			 establishment of safe havens for people from Syria, as contemplated by
			 governments in the Middle East, would be an important step to save Syrian lives
			 and to help bring an end to Mr. Assad’s killing of civilians in Syria, and
			 calls on the President to consult urgently and thoroughly with regional allies
			 on whether, how, and where to create such safe havens;
			(6)urges the
			 President, as part of an international effort to hold senior officials in Syria
			 accountable for mass atrocities—
				(A)to gather
			 information about such mass atrocities, including gross human rights
			 violations, use of force against civilians, torture, extrajudicial killings,
			 arbitrary executions, sexual violence, and interference with access to medical
			 treatment; and
				(B)to continue to
			 take actions to ensure that senior officials in the Government of Syria and
			 other individuals responsible for mass atrocities in Syria are held
			 accountable, including by using the authority provided under Executive Order
			 13572 and Executive Order 13573 to designate additional individuals;
				(7)urges the
			 Atrocities Prevention Board, once it is formally constituted by the President
			 as called for in Presidential Study Directive–10, to provide recommendations
			 concerning measures to prevent continued mass atrocities in Syria; and
			(8)commends the
			 establishment of the Friends of the Syrian People Contact Group
			 and other international diplomatic efforts to end the violence and support a
			 peaceful transition to democracy in Syria, and reaffirms the necessity of the
			 departure from power of Bashar al-Assad.
			
